Title: To George Washington from David Henley, 11 June 1797
From: Henley, David
To: Washington, George



Sir
Knoxville State of TennesseeJune 11—1797

After the arduous task of presiding over the government of the United States, you are I trust and hope returned to the bosom of your ancient seat, there to solace yourself upon the noblest of reflections, of having snatched America from the tyranny and oppression of the Brittish sceptre, raising her to empire, establishing her government, and afterwards shielding it from foreign and domestick violence.
These mighty deeds has filled me with respect and reverence towards you, the lustre thereof however does not so far dazzel my mind, as to loose sight of your friendship and notice to me, and I

request you will deign to accept of my sincere thanks of the attention shewn me in the early part of life. And in offering them I would be mindfull also of the kindness and civilities of your Lady, to whom I must request you will also be pleased to tender them, and be assured that whilst memory lasts I shall ever hold you both in reverence and gratitude.
The politicks of this State seem to be as yet unsettled, the runing of the boundary line creates much uneasiness, which I hope will be got over by the wise and judicious conduct of the Commissioners the honorable Mr Hawkins and General Pickens. These gentlemen are now upon the Cumberland upon that duty.
A few days since Mr Byers factor for the United States, intercepted an extraordinary letter of Governor Blounts to Cary one of the interpreters, as I am sensible you are informed of the proceedings of that gentleman in the administration of the government of this Country, and as you are pointed out in the letter, and as the family I am informed have been violent in their speeches against Your administration I have inclosed a Copy of the letter for your perusal. Tho I am sensible you take no pleasure in the misfortunes of your enemies, Yet it gives me satisfaction in detecting those vices, which your virtues have exposed. I am Dear Sir with great respect Your Hum. Servt

David Henley

